Opinion issued October 6, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00757-CR
———————————
In Re Frederick Charles Moran, III, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator, Frederick Charles Moran,
III, has filed a pro se petition for writ of mandamus, complaining that the
trial court refuses to rule on his “Motion to Enter Judgment and Sentence Nunc
Pro Tunc.”  
          Relator’s petition is defective.  It has not been served on the other parties
to this original proceeding.  See Tex.
R. App. P. 9.5.  Nor has this
Court been provided with an appendix or record that contains all documents
material to relator’s claim for relief.  See Tex.
R. App. P. 52.3(k), 52.7.  Even
putting these procedural deficiencies aside, relator has not established that
he is entitled to mandamus relief.  See In re Chavez, 62 S.W.3d 225, 228
(Tex. App.—Amarillo 2001, orig. proceeding) (noting that mandamus will not
issue unless relator shows he properly filed complained-of motion and brought
it to trial judge’s attention, but trial judge refused to rule within
reasonable time).  
For these reasons, we deny the petition for writ of mandamus.

PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying case as State v. Moran,
Nos. 127720 and 127721, in the 228th District Court of Harris County, Texas,
the Honorable Marc Carter presiding.